Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Emmanuel Edward Sewell appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sewell v. Green, No. 8:08-cv-01027-DKC, 2010 WL 583919 (D.Md. Feb. 16, 2010). *669We deny Sewell’s motion to appoint counsel.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Sewell has filed a document entitled "Motion of Issues on Appeal of the Lower Courts [sic] Judgment” that appears to be his brief on appeal. We deny the motion.